
	
		II
		111th CONGRESS
		1st Session
		S. 1185
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2009
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to ensure that low-income beneficiaries have improved access to health care
		  under the Medicare and Medicaid programs.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Financial Stability
			 for Beneficiaries Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Eligibility for other programs.
					Sec. 3. Cost-sharing protections for low-income
				subsidy-eligible individuals.
					Sec. 4. Modification of resource standards for determination of
				eligibility for LIS; no consideration of pension or retirement plan in
				determination of resources.
					Sec. 5. Increase in income levels for eligibility.
					Sec. 6. Effective date of MSP benefits.
					Sec. 7. Expanding special enrollment process to individuals
				eligible for an income-related subsidy.
					Sec. 8. Enhanced cost-sharing protections for full-benefit dual
				eligible individuals and qualified medicare beneficiaries.
					Sec. 9. Two-way deeming between Medicare Savings Program and
				Low-Income Subsidy Program.
					Sec. 10. Improving linkages between health programs and
				snap.
					Sec. 11. Expediting low-income subsidies under the Medicare
				prescription drug program.
					Sec. 12. Enhanced oversight and enforcement relating to
				reimbursements for retroactive LIS enrollment.
					Sec. 13. Intelligent assignment in enrollment.
					Sec. 14. Medicare enrollment assistance.
					Sec. 15. QMB buy-in of part A and part B premiums.
					Sec. 16. Increasing availability of MSP applications through
				availability on the internet and designation of preferred language.
					Sec. 17. State Medicaid agency consideration of low-income
				subsidy application and data transmittal.
				
			2.Eligibility for
			 other programs
			(a)LISSection
			 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)), as
			 amended by section 116 of the Medicare Improvements for Patients and Providers
			 Act of 2008 (Public Law 110–275), is amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking subparagraph
			 (F) and inserting subparagraphs (F) and (H); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(H)Disregard of
				premium and cost-sharing subsidies for purposes of federal and state
				programsNotwithstanding any other provision of law, any premium
				or cost-sharing subsidy with respect to a subsidy-eligible individual under
				this section shall not be considered income or resources in determining
				eligibility for, or the amount of assistance or benefits provided under, any
				other public benefit provided under Federal law or the law of any State or
				political subdivision
				thereof.
						.
				(b)MSPSection
			 1905(p) of the Social Security Act (42 U.S.C. 1396d(p)) is amended—
				(1)by
			 redesignating paragraph (6) as paragraph (7); and
				(2)by inserting after
			 paragraph (5) the following new paragraph:
					
						(6)Notwithstanding any other provision of law,
				any medical assistance for some or all medicare cost-sharing under this title
				shall not be considered income or resources in determining eligibility for, or
				the amount of assistance or benefits provided under, any other public benefit
				provided under Federal law or the law of any State or political subdivision
				thereof
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 eligibility for benefits on or after January 1, 2010.
			3.Cost-sharing
			 protections for low-income subsidy-eligible individuals
			(a)In
			 generalSection 1860D–14(a)
			 of the Social Security Act (42 U.S.C. 1395w–114(a)) is
			 amended—
				(1)in
			 paragraph (1)(D), by adding at the end the following new clause:
					
						(iv)Overall
				limitation on cost-sharingIn the case of all such individuals, a
				limitation on aggregate cost-sharing under this part for a year not to exceed
				2.5 percent of income.
						;
				and
				(2)in
			 paragraph (2), by adding at the end the following new subparagraph:
					
						(F)Overall
				limitation on cost-sharingA
				limitation on aggregate cost-sharing under this part for a year not to exceed
				2.5 percent of
				income.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply as of
			 January 1, 2010.
			4.Modification of
			 resource standards for determination of eligibility for LIS; no consideration
			 of pension or retirement plan in determination of resources
			(a)Eliminating the
			 bifurcation of resource standards
				(1)In
			 generalSection 1860D–14(a)(3)(A)(iii) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(3)(A)(iii)) is amended by striking meets
			 the and all that follows through the period at the end and inserting
			 “meets—
					
						(I)in the case of
				determinations made before January 1, 2011, the resource requirement described
				in subparagraph (D) or (E); and
						(II)in the case of
				determinations made on or after January 1, 2011, the resource requirement
				described in subparagraph
				(E).
						.
				(2)Conforming
			 amendmentSection 1860D–14(a)(3)(D)(ii) of the Social Security
			 Act (42 U.S.C. 1395w–114(a)(3)(D)(ii)) is amended by inserting (before
			 2011) after a subsequent year.
				(b)Increasing the
			 applicable resource standardSection 1860D–14(a)(3)(E) of the
			 Social Security Act (42 U.S.C. 1395w–114(a)(3)(E)(i)) is amended—
				(1)in the heading,
			 by striking Alternative and inserting
			 Applicable;
				(2)in clause
			 (i)—
					(A)in subclause (I),
			 by striking and at the end;
					(B)in subclause
			 (II)—
						(i)by
			 inserting (before 2011) after a subsequent
			 year;
						(ii)by
			 striking the period at the end and inserting a semicolon; and
						(iii)by inserting
			 before the flush sentence at the end the following new subclauses:
							
								(III)for 2011,
				$27,500 (or $55,000 in the case of the combined value of the individual’s
				assets or resources and the assets or resources of the individual’s spouse);
				and
								(IV)for a subsequent
				year the dollar amounts specified in this subclause (or subclause (III)) for
				the previous year increased by the annual percentage increase in the consumer
				price index (all items; U.S. city average) as of September of such previous
				year.
								;
				and
						(C)in the flush
			 sentence at the end, by inserting or (IV) after subclause
			 (II).
					(c)Exclusion of
			 pension and retirement benefits from resources
				(1)In
			 generalSection 1860D–14(a)(3) of the Social Security Act (42
			 U.S.C. 1395w–114(a)(3)), as amended by section 2, is amended—
					(A)in subparagraph
			 (E)(i), in the matter preceding subclause (I), by inserting and the
			 pension or retirement plan exclusion provided under subparagraph (I)
			 after (G); and
					(B)by adding at the
			 end the following new subparagraph:
						
							(I)Pension and
				retirement benefits exclusionIn determining the resources of an
				individual (and the eligible spouse of the individual, if any) under section
				1613 for purposes of subparagraph (E) no balance in, or benefits received
				under, an employee pension benefit plan (as defined in section 3 of the
				Employee Retirement Income Security Act of 1974) shall be taken into
				account.
							.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 determinations made on or after January 1, 2011.
				(d)Application of
			 applicable resource standard under medicare savings program and exemptions from
			 income and resources
				(1)Application of
			 applicable resource standard and exemptions from
			 resourcesSection 1905(p)(1)(C) of the Social Security Act (42
			 U.S.C. 1396d(p)(1)(C)) is amended—
					(A)by inserting
			 without taking into account any part of the value of any life insurance
			 policy or any balance in, or benefits received under, an employee pension
			 benefit plan (as defined in section 3 of the Employee Retirement Income
			 Security Act of 1974) after (as so determined;
			 and
					(B)by striking
			 subparagraph (D) and all that follows through
			 section) and inserting section
			 1860D–14(a)(3)(E).
					(2)Exemption of
			 in-kind support and maintenance
					(A)In
			 generalSection 1905(p)(1)(B) of the Social Security Act (42
			 U.S.C. 1396d(p)(1)(B)) is amended by inserting and except that support
			 and maintenance furnished in kind shall not be counted as income after
			 (2)(D).
					(B)Conforming
			 amendmentSection 1860D–14(a)(3)(C)(i) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(3)(C)(i)) is amended by striking and except that
			 support and maintenance furnished in kind shall not be counted as
			 income.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 determinations made on or after January 1, 2011.
				(e)Clarification
			 relating to including retirement benefits as incomeNothing in
			 subparagraph (I) of section 1860D–14(a)(3) of the Social Security Act (42
			 U.S.C. 1395w–114(a)(3)), as added by subsection (c)(1), or section
			 1905(p)(1)(C) of such Act (42 U.S.C. 1396d(p)(1)(C)), as amended by subsection
			 (d)(1), shall be construed as affecting the inclusion of retirement benefits as
			 income under section 1612(a)(2)(B) of such Act (42 U.S.C.
			 1382a(a)(2)(B)).
			5.Increase in
			 income levels for eligibility
			(a)LIS
				(1)In
			 generalSection 1860D–14(a) of the Social Security Act (42 U.S.C.
			 1395w–114(a)) is amended—
					(A)in the subsection
			 heading, by striking 150 and inserting
			 200;
					(B)in paragraph
			 (1)—
						(i)in the heading,
			 by striking 135 and inserting 150; and
						(ii)in the matter
			 preceding subparagraph (A), by striking 135 and inserting
			 150;
						(C)in paragraph
			 (2)—
						(i)in the heading,
			 by striking 150 and inserting 200; and
						(ii)in subparagraph
			 (A)—
							(I)by striking
			 135 and inserting 150; and
							(II)by striking
			 150 and inserting 200; and
							(D)in paragraph
			 (3)(A)(ii), by striking 150 and inserting
			 200.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 determinations made on or after January 1, 2011.
				(b)MSP
				(1)Increase to 150
			 percent of FPL for qualified Medicare beneficiaries
					(A)In
			 generalSection 1905(p)(2) of the Social Security Act (42 U.S.C.
			 1396d(p)(2)) is amended—
						(i)in
			 subparagraph (A), by striking 100 percent and inserting
			 150 percent;
						(ii)in
			 subparagraph (B)—
							(I)by striking
			 and at the end of clause (ii);
							(II)by striking the
			 period at the end of clause (iii) and inserting , and;
			 and
							(III)by adding at the
			 end the following:
								
									(iv)January 1, 2011, is 150
				percent.
									;
				and
							(iii)in
			 subparagraph (C)—
							(I)by striking
			 and at the end of clause (iii);
							(II)by striking the
			 period at the end of clause (iv) and inserting , and; and
							(III)by adding at the
			 end the following:
								
									(v)January 1, 2011, is 150
				percent.
									.
							(B)Application of
			 income test based on family sizeSection 1905(p)(2)(A) of such Act (42
			 U.S.C. 1396d(p)(2)(A)) is amended by adding at the end the following:
			 For purposes of this subparagraph, family size means the applicant, the
			 spouse (if any) of the applicant if living in the same household as the
			 applicant, and the number of individuals who are related to the applicant (or
			 applicants), who are living in the same household as the applicant (or
			 applicants), and who are dependent on the applicant (or the applicant's spouse)
			 for at least one-half of their financial support..
					(2)Expansion of
			 specified low-income Medicare beneficiary (SLMB) program
					(A)Eligibility of
			 individuals with incomes below 200 percent of FPLSection
			 1902(a)(10)(E) of the Social Security Act (42 U.S.C. 1396b(a)(10)(E)) is
			 amended—
						(i)by adding
			 and at the end of clause (ii);
						(ii)in clause
			 (iii)—
							(I)by striking
			 and 120 percent in 1995 and years thereafter and inserting
			 , or 120 percent in 1995 and any succeeding year before 2011, or 200
			 percent beginning in 2011; and
							(II)by striking
			 and at the end; and
							(iii)by striking
			 clause (iv).
						(B)Revision to
			 descriptionSection 1902(a)(10)(E)(iii) of the Social Security
			 Act (42 U.S.C.
			 1396b(a)(10)(E)(iii)) is amended by striking who would
			 be qualified medicare and all that follows through but is less
			 than and inserting whose income (as determined in accordance
			 with subparagraphs (B) and (C) of section 1905(p)(1)) is less
			 than.
					(C)ReferencesSection
			 1905(p)(1) of such Act (42 U.S.C. 1396d(p)(1)) is amended
			 by adding at and below subparagraph (C) the following: The term
			 specified low-income medicare beneficiary means an individual
			 described in section 1902(a)(10)(E)(iii)..
					(3)Providing 100
			 percent Federal financingThe third sentence of section 1905(b)
			 of such Act (42
			 U.S.C. 1396d(b)) is amended by inserting before the period at
			 the end the following: , with respect to medical assistance for medicare
			 cost-sharing provided under clause (i) of section 1902(a)(10)(E) for
			 individuals with incomes greater than 100 percent of the official poverty line
			 described in subsection (p)(2)(A) and less than or equal to 150 percent of such
			 official poverty line, and with respect to medical assistance for medicare
			 cost-sharing provided under clause (iii) of such section.
				(4)Effective
			 date
					(A)Except as provided
			 in subparagraph (B), the amendments made by this subsection shall take effect
			 on January 1, 2011, and, with respect to title XIX of the Social Security Act,
			 shall apply to calendar quarters beginning on or after January 1, 2011.
					(B)In the case of a
			 State plan for medical assistance under title XIX of the Social Security Act
			 which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirements imposed by the amendments made by this
			 subsection, the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
					6.Effective date of
			 MSP benefits
			(a)In
			 general
				(1)Effective date
			 of MSP benefitsSection 1905(a) of the Social Security Act (42
			 U.S.C. 1396d(a)) is amended, in the matter preceding paragraph (1), by striking
			 assistance or, in the case of medicare cost-sharing and all that
			 follows through beneficiary) and inserting
			 assistance).
				(2)Conforming
			 amendments(A)Section 1902(e)(8) of
			 the Social Security Act (42 U.S.C. 1396a(e)(8)) is amended
			 by striking the first sentence.
					(B)Section 1848(g)(3) of such Act (42
			 U.S.C. 1395w–4(g)(3)) is amended by adding at the end the following new
			 subparagraph:
						
							(C)Treatment of
				retroactive eligibilityIn the case of an individual who is
				determined to be eligible for medical assistance described in subparagraph (A)
				retroactively, the Secretary shall provide a process whereby claims which are
				submitted for services furnished during the period of retroactive eligibility
				and during a month in which the individual otherwise would have been eligible
				for such assistance and which were not submitted in accordance with such
				subparagraph are resubmitted and re-processed in accordance with such
				subparagraph.
							.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2010, but shall not result in eligibility for benefits for medicare
			 cost-sharing for months before January 2010.
			7.Expanding
			 special enrollment process to individuals eligible for an income-related
			 subsidy
			(a)In
			 generalSection 1860D–1(b)(1)(C) of the Social Security Act (42
			 U.S.C. 1395w–101(b)(1)(C)) is amended—
				(1)by striking
			 a full-benefit dual eligible individual (as defined in section
			 1935(c)(6)) and inserting a subsidy-eligible individual (as
			 defined in section 1860D–14(a)(3)); and
				(2)by striking
			 1860D–14(a)(1)(A) and inserting subsection (a)(1)(A) or
			 (b)(1)(A) of section 1860D–14, as applicable
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 enrollments on or after January 1, 2010.
			8.Enhanced cost-sharing
			 protections for full-benefit dual eligible individuals and qualified medicare
			 beneficiaries
			(a)Elimination of
			 part D cost-sharing for certain non-institutionalized full-benefit dual
			 eligible individualsSection 1860D–14(a)(1)(D)(i) of the Social
			 Security Act (42 U.S.C.
			 1395w–114(a)(1)(D)(i)) is amended—
				(1)in the heading, by
			 striking Institutionalized
			 individuals.—In and
			 inserting
					
						Elimination of cost-sharing for certain full-benefit dual eligible
			 individuals.—(I)Institutionalized
				individualsIn
						;
				and
				(2)by adding at the
			 end the following new subclause:
					
						(II)Certain other
				individualsIn the case of an
				individual who is a full-benefit dual eligible individual who is receiving home
				and community based care (whether under section 1915 or under a waiver under
				section 1115), the elimination of any beneficiary coinsurance described in
				section 1860D–2(b)(2) (for all amounts through the total amount of expenditures
				at which benefits are available under section
				1860D–2(b)(4)).
						.
				(b)Repeal of
			 authority for states To pay medicare cost-sharing at medicaid rates and
			 provision of medical assistance to dual eligibles in MA plans
				(1)Repeal of
			 authority for states to pay medicare cost-sharing at medicaid
			 ratesSection 1902(n) of the Social Security Act (42 U.S.C.
			 1396a(n)) is amended—
					(A)by striking
			 paragraph (2);
					(B)by redesignating
			 paragraph (3) as paragraph (2);
					(C)in paragraph (2),
			 as redesignated by subparagraph (B)—
						(i)in
			 the matter preceding subparagraph (A)—
							(I)by striking
			 In the case in which a State's payment for and inserting
			 With respect to; and
							(II)by striking
			 with respect to an item or service is reduced or eliminated through the
			 application of paragraph (2) and inserting for an item or
			 service; and
							(ii)in
			 subparagraph (A), by striking (if any); and
						(D)by adding at the
			 end the following new paragraph:
						
							(3)Each State shall
				establish procedures for receiving and processing claims for payment for
				medicare cost-sharing with respect to items or services furnished to qualified
				medicare beneficiaries by providers of services and suppliers under title XVIII
				who are not participating providers under the State
				plan.
							.
					(2)Provision of
			 medical assistance to dual eligibles in MA plansSection 1902(n)
			 of the Social Security Act (42 U.S.C. 1396a(n)), as amended by paragraph (1),
			 is amended by adding at the end the following new paragraph:
					
						(4)(A)Each State
				shall—
								(i)identify those individuals who are
				eligible for medical assistance for medicare cost-sharing and who are enrolled
				with a Medicare Advantage plan under part C of title XVIII; and
								(ii)for the individuals so identified,
				provide for payment of medical assistance for the medicare cost-sharing
				(including cost-sharing under a Medicare Advantage plan) to which they are
				entitled.
								(B)(i)The Inspector General
				of the Department of Health and Human Services shall examine, not later than
				one year after the date of the enactment of this paragraph and every 3 years
				thereafter, whether States are providing for medical assistance for medicare
				cost-sharing for individuals enrolled in Medicare Advantage plans in accordance
				with this title. The Inspector General shall submit to the Secretary a report
				on such examination and a finding as to whether States are failing to provide
				such medical assistance.
								(ii)If a report under clause (i) includes
				a finding that States are failing to provide such medical assistance, not later
				than 60 days after the date of receiving such report the Secretary shall submit
				to Congress a report that includes a plan of action on how to enforce such
				requirement.
								.
				(3)Conforming
			 amendments
					(A)Provider
			 agreementsSection 1866(a)(1)(A)(ii) of the Social Security Act
			 (42 U.S.C. 1395cc(a)(1)(A)(ii)) is amended by striking
			 1902(n)(3) and inserting 1902(n)(2).
					(B)Nonparticipating
			 providersSection 1848(g)(3)(A) of the Social Security Act (42
			 U.S.C. 1395w–4(g)(3)(A)) is amended by striking 1902(n)(3)(A)
			 and inserting 1902(n)(2)(A).
					(4)Effective
			 date
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by this subsection shall take effect on the date of enactment of this
			 Act.
					(B)ExceptionThe
			 amendment made by paragraph (2) shall be effective and apply as if included in
			 the enactment of the Medicare Prescription Drug, Improvement, and Modernization
			 Act of 2003 (Public Law 108–173).
					9.Two-way deeming
			 between Medicare Savings Program and Low-Income Subsidy Program
			(a)Low-Income
			 subsidy programSection 1860D–14(a)(3) of the Social Security Act
			 (42 U.S.C. 1395w–104(a)(3)), as amended by section 4, is amended by adding at
			 the end the following new subparagraph:
				
					(J)Deemed treatment
				for qualified medicare beneficiaries and specified low-income medicare
				beneficiaries
						(i)QMBs eligible
				for full subsidyA part D eligible individual who has been
				determined for purposes of title XIX to be a qualified medicare beneficiary is
				deemed, for purposes of this part and without the need to file any additional
				application, to be a subsidy eligible individual described in paragraph
				(1).
						(ii)SLMBs eligible
				for partial subsidyA part D eligible individual who has been
				determined to be a specified low-income medicare beneficiary (as defined in
				section 1905(p)(1)) and who is not described in paragraph (1) is deemed, for
				purposes of this part and without the need to file any additional application,
				to be a subsidy eligible individual who is not described in paragraph
				(1).
						.
			(b)Medicare Savings
			 ProgramSection 1905(p) of the Social Security Act (42 U.S.C.
			 1396d(p)), as amended by section 4, is amended—
				(1)by
			 redesignating paragraph (8) as paragraph (9); and
				(2)by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)An individual who has been determined
				eligible for premium and cost-sharing subsidies under—
							(A)section 1860D–14(a)(1) is deemed, for
				purposes of this title and without the need to file any additional application,
				to be a qualified medicare beneficiary for purposes of this title; or
							(B)section 1860D–14(a)(2) is deemed, for
				purposes of this title and without the need to file any additional application,
				to qualify for medical assistance as a specified low-income medicare
				beneficiary (described in section
				1902(a)(10)(E)(iii)).
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 eligibility for months beginning on or after January 2010.
			10.Improving
			 linkages between health programs and snap
			(a)Low-income part
			 d subsidy programSection 1144(c) of the Social Security Act (42
			 U.S.C. 1320b–14(c)) is amended—
				(1)in paragraph
			 (1)(C) by striking an application for benefits under the Medicare
			 Savings Program. and inserting applications for benefits under
			 the Medicare Savings Program and the supplemental nutrition assistance
			 program.;
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)Transmittal of
				data to States
							(A)In
				generalBeginning on January 1, 2010, with the consent of an
				individual completing an application for benefits described in paragraph
				(1)(B), the Commissioner shall electronically transmit data from such
				application—
								(i)to the
				appropriate State Medicaid agency, as determined by the Commissioner, which
				transmittal shall initiate an application of the individual for benefits under
				the Medicare Savings Program with the State Medicaid agency; and
								(ii)to the
				appropriate State agency which administers benefits under the supplemental
				nutrition assistance program, as determined by the Commissioner, which
				transmittal shall initiate an application of the individual for benefits under
				the supplemental nutrition assistance program with the State agency that
				administers that program.
								(B)Consultation
				regarding content, time, form, frequency and manner of
				transmissionIn order to ensure that such data transmittal
				provides effective assistance for purposes of State adjudication of
				applications for benefits under the Medicare Savings Program and the
				supplemental nutrition assistance program, the Commissioner shall consult with
				the Secretary after the Secretary has consulted with the States, regarding the
				content, form, frequency, and manner in which data (on a uniform basis for all
				States) shall be transmitted under this
				paragraph.
							;
				(3)in paragraph (5),
			 by adding at the end the following new subparagraph:
					
						(D)Supplemental
				nutrition assistance program administrative costsThe costs of
				the Social Security Administration’s work related to the supplemental nutrition
				assistance program under this subsection shall be eligible for reimbursement
				under section 11(j)(2)(C) of the Food and Nutrition Act of 2008 (7 U.S.C.
				2020(j)(2)(C)). To the extent necessary the Commissioner and the Secretary of
				Agriculture shall revise any memoranda of understanding in effect under such
				section.
						;
				and
				(4)by adding at the
			 end the following new paragraph:
					
						(8)Supplemental
				nutrition assistance program definedFor purposes of this
				subsection, the term supplemental nutrition assistance program
				means the program of temporary benefits authorized under section 11(v) of the
				Food and Nutrition Act of 2008 (7 U.S.C.
				2020(v)).
						.
				(b)Temporary
			 supplemental nutrition assistance benefitsSection 11 of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2020) is amended by adding at the end the
			 following:
				
					(v)Temporary
				benefits for medicare part d low income subsidy applicants
						(1)Definition of
				Medicare part d low income subsidy applicantIn this subsection,
				the term Medicare part D low income subsidy applicant means an
				individual, along with any other family members, whose low income subsidy
				application information has been electronically transmitted to the State agency
				under section 1144(c)(3) of the Social Security Act (42 U.S.C.
				1320b–14(c)(3)).
						(2)Provision of
				temporary benefitsA State agency shall provide temporary
				supplemental nutrition assistance program benefits to a Medicare part D low
				income subsidy applicant whose—
							(A)income does not
				exceed 150 percent of the poverty line (as determined in accordance with
				section 5(c)(1)); and
							(B)financial
				resources do not exceed the limit in effect in the State for such households
				under section 5.
							(3)Determination
				based on medicare informationFor purposes of determining
				eligibility under paragraph (2) and the amount of temporary benefits under
				paragraph (5), information on household members, household income, and
				household resources from the Medicare part D low income subsidy application as
				transmitted to the State agency under section 1144(c)(3) of the Social Security
				Act (42 U.S.C. 1320b–14(c)(3)) shall satisfy the requirements of this Act with
				regard to—
							(A)the members of
				the household under section 3(n); and
							(B)the gross income
				and financial resources of the household under section 5.
							(4)Temporary
				benefit periodA household shall receive temporary supplemental
				nutrition assistance benefits under this subsection for a period of not more
				than 2 months.
						(5)Temporary
				benefit amount
							(A)In
				generalDuring the temporary benefit period under paragraph (4),
				except as provided in subparagraph (B), a household shall receive a monthly
				amount of supplemental nutrition assistance program benefits calculated under
				section 8(a).
							(B)CalculationIn
				calculating benefits under subparagraph (A)—
								(i)the benefits
				shall be determined based on the gross income of the household rather than net
				income; and
								(ii)the minimum
				allotment described in the proviso in section 8(a) shall be equal to 40 percent
				of the cost of the thrifty food plan for a household containing 1 member, as
				determined by the Secretary under section 3, rounded to the nearest whole
				dollar increment.
								(6)Determination
				of future eligibilityDuring the temporary benefit period under
				paragraph (4), the State agency shall provide to the household—
							(A)an application to
				apply for benefits under the other provisions of this Act; and
							(B)an opportunity to
				complete the application process by the month immediately following the
				temporary benefit period, without a delay or suspension in the benefits of the
				household.
							(7)LimitationThis
				subsection shall not apply to individuals who—
							(A)are members of
				households that currently receive benefits under this Act; or
							(B)have received
				benefits under this subsection in the preceding 12-month
				period.
							.
			(c)Medicare
			 savings program applications
				(1)In
			 generalSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
					(A)in paragraph
			 (72), by striking “and” at the end;
					(B)in paragraph
			 (73), by striking the period at the end and inserting “; and”; and
					(C)by inserting
			 after paragraph (73) the following new paragraph:
						
							(74)provide that the
				State coordinates with the State agency that administers benefits under the
				supplemental nutrition assistance program established under the
				Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.) to ensure that individuals applying for medical assistance
				provided under section 1902(a)(10)(E), as described in sections 1905(p) and
				1933, have the opportunity to apply for, establish eligibility for, and, if
				eligible, receive supplemental nutrition assistance program
				benefits.
							.
					(2)Effective
			 date
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by paragraph (1) take effect on the date that is 1 year after the date of
			 enactment of this Act.
					(B)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by paragraph (1), the State plan shall not be regarded
			 as failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
					(3)Report to
			 congressNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall submit to Congress a
			 report on the process each State uses to meet the requirements under section
			 1902(a)(74) of the Social Security Act, as added by subsection (c).
				11.Expediting
			 low-income subsidies under the Medicare prescription drug program
			(a)Targeted
			 outreach for low-income subsidies
				(1)In
			 generalSection 1860D–14 of the Social Security Act (42 U.S.C.
			 1395w–114) is amended by adding at the end the following new subsection:
					
						(e)Targeted
				outreach for low-income subsidies
							(1)Targeted
				identification of subsidy-eligible individuals
								(A)In
				generalThe Commissioner of
				Social Security shall provide for the identification of individuals who are
				potentially eligible for low-income assistance under this section through
				requests to the Secretary of the Treasury in accordance with the criterion
				established under section 6103(l)(21) of the Internal Revenue Code of 1986 for
				information indicating whether the individual involved is likely eligible for
				such assistance.
								(B)Initiation of
				identificationsNot later
				than 90 days after the date of the enactment of this subsection, the
				Commissioner of Social Security shall begin the identification of individuals
				through the process described in subparagraph (A) and shall, by such date and
				through such process, submit to the Secretary of the Treasury requests for part
				D eligible individuals who the Commissioner has identified as potentially
				eligible for low-income subsidies under this section before such date of
				enactment.
								(2)Notification of
				potentially eligible individualsIn the case of each individual identified
				under paragraph (1) who has not otherwise applied for, or been determined
				eligible for, benefits under this section (or who has applied for and been
				determined ineligible for such benefits based on excess income, resources, or
				both), the Commissioner shall transmit by mail to the individual a letter
				including the information and application required to be provided under
				subparagraphs (A), (B), and (D) of section 1144(c)(1).
							(3)Follow-up
				communicationsIf an
				individual to whom a letter is transmitted under paragraph (2) does not
				affirmatively respond to such letter either by making an enrollment, completing
				an application, or declining either or both, the Commissioner shall make
				additional attempts to contact the individual to obtain such an affirmative
				response.
							(4)Use of
				preferred language in subsequent communicationsIn the case an application is completed by
				an individual pursuant to this subsection in which a language other than
				English is specified, the Commissioner shall provide that subsequent
				communications under this part to the individual shall be in such language as
				needed.
							(5)ConstructionNothing in this subsection shall be
				construed as precluding the Commissioner from taking additional outreach
				efforts to enroll eligible individuals under this part and to provide
				low-income subsidies to eligible individuals.
							(6)Maintenance of
				effort with respect to outreachIn no case shall the level of
				effort with respect to outreach to and enrollment of individuals who are
				potentially eligible for low-income assistance under this section after the
				date of the enactment of this subsection be less than such level of effort
				before such date of enactment until at least 90 percent of such potentially
				eligible individuals have affirmatively responded.
							(7)GAO report to
				CongressNot later than 2
				years after the date of the first submission to the Secretary of the Treasury
				described in paragraph (1)(B), the Comptroller General of the United States
				shall submit to Congress a report, with respect to the 18-month period
				following the establishment of the process described in paragraph (1)(A),
				on—
								(A)the extent to
				which the percentage of individuals who are eligible for low-income assistance
				under this section but not enrolled under this part has decreased during such
				period;
								(B)how the Commissioner of Social Security has
				used any savings resulting from the implementation of this section and section
				6103(l)(21) of the Internal Revenue Code of 1986 to improve outreach to
				individual described in subparagraph (A) to increase enrollment of such
				individuals under this part;
								(C)the effectiveness of using information from
				the Secretary of the Treasury in accordance with section 6103(l)(21) of the
				Internal Revenue Code of 1986 for purposes of indicating whether individuals
				are eligible for low-income assistance under this section; and
								(D)the effectiveness
				of the outreach conducted by the Commissioner of Social Security based on the
				data described in subparagraph
				(C).
								.
				(2)Conforming
			 amendmentSection 1144(c)(1) of the Social Security Act (42
			 U.S.C. 1320b–14(c)(1)) is amended by inserting (including through
			 request to the Secretary of the Treasury pursuant to section
			 1860D–14(e)) before , the Commissioner shall.
				(b)Improvements to
			 the low-income subsidy applicationsSection 1860D–14(a)(3) of the
			 Social Security Act (42 U.S.C. 1395w–114(a)(3)) is amended—
				(1)in subparagraph
			 (E), by striking clauses (ii) and (iii) and redesignating clause (iv) as clause
			 (ii);
				(2)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively;
			 and
				(3)by inserting after
			 subparagraph (E) the following new subparagraph:
					
						(F)Simplified
				low-income subsidy application and process
							(i)In
				generalThe Secretary,
				jointly with the Commissioner of Social Security, shall—
								(I)develop a model, simplified application
				form and process consistent with clause (ii) for the determination and
				verification of a part D eligible individual’s assets or resources under this
				paragraph; and
								(II)provide such form
				to States.
								(ii)Documentation
				and safeguardsUnder such process—
								(I)the application form shall consist of an
				attestation under penalty of perjury regarding the level of assets or resources
				(or combined assets and resources in the case of a married part D eligible
				individual) and valuations of general classes of assets or resources;
								(II)such form shall not require the submittal
				of additional documentation regarding income or assets;
								(III)matters attested to in the application
				shall be subject to appropriate methods of administrative verification;
								(IV)the applicant shall be permitted to
				authorize another individual to act as the applicant’s personal representative
				with respect to communications under this part and the enrollment of the
				applicant into a prescription drug plan (or MA–PD plan) and for low-income
				subsidies under this section; and
								(V)the application form shall allow for the
				specification of a language (other than English) that is preferred by the
				individual for subsequent communications with respect to the individual under
				this part.
								(iii)No recovery
				for certain subsidies improperly paidIf an individual in good faith and in the
				absence of fraud is provided low-income subsidies under this section, and if
				the individual is subsequently found not eligible for such subsidies, there
				shall be no recovery made against the individual because of such subsidies
				improperly
				paid.
							.
				(c)Disclosures To
			 facilitate identification of individuals likely To be eligible for the
			 low-income assistance under the Medicare prescription drug program
				(1)In
			 generalSubsection (l) of
			 section 6103 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
					
						(21)Disclosure of
				return information to facilitate identification of individuals likely to be
				eligible for low-income subsidies under Medicare prescription drug
				program
							(A)In
				generalThe Secretary, upon
				written request from the Commissioner of Social Security, shall disclose to
				officers and employees of the Social Security Administration, with respect to
				any individual identified by the Commissioner—
								(i)whether, based on
				the criterion determined under subparagraph (B), such individual is likely to
				be eligible for low-income assistance under section 1860D–14 of the Social
				Security Act, or
								(ii)that, based on
				such criterion, there is insufficient information available to the Secretary to
				make the determination described in clause (i).
								(B)CriterionNot
				later than 90 days after the date of the enactment of this paragraph, the
				Secretary, in consultation with the Commissioner of Social Security, shall
				develop the criterion by which the determination under subparagraph (A)(i)
				shall be made (and the criterion for determining that insufficient information
				is available to make such determination). Such criterion may include analysis
				of information available on such individual’s return, the return of such
				individual’s spouse, and any information related to such individual or such
				individual’s spouse which is available on any information
				return.
							.
				(2)Procedures and
			 recordkeeping related to disclosuresParagraph (4) of section
			 6103(p) of such Code is amended by striking or (17) each place
			 it appears and inserting (17), or (21).
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 disclosures made after the date of the enactment of this Act.
				12.Enhanced
			 oversight and enforcement relating to reimbursements for retroactive LIS
			 enrollment
			(a)In
			 generalIn the case of a
			 retroactive LIS enrollment beneficiary (as defined in subsection (e)(4)) who is
			 enrolled under a prescription drug plan under part D of title XVIII of the
			 Social Security Act (or an MA–PD plan under part C of such title)—
				(1)the beneficiary (or any eligible third
			 party) is entitled to reimbursement by the plan for covered drug costs (as
			 defined in subsection (e)(1)) incurred by the beneficiary during the
			 retroactive coverage period of the beneficiary in accordance with subsection
			 (b) and in the case of such a beneficiary described in subsection (e)(4)(A)(i),
			 such reimbursement shall be made automatically by the plan upon receipt of
			 appropriate notice the beneficiary is eligible for assistance described in such
			 subsection (e)(4)(A)(i) without further information required to be filed with
			 the plan by the beneficiary;
				(2)the Secretary of
			 Health and Human Services (in this section referred to as the
			 Secretary) shall not make payment to the plan—
					(A)in the case that the beneficiary is
			 described in subsection (e)(4)(A)(i), for premium subsidies and cost sharing
			 subsidies under section 1860D–14 of the Social Security Act (42 U.S.C.
			 1395w–114) with respect to the provision of prescription drug coverage to the
			 beneficiary during such retroactive period; and
					(B)in the case that the beneficiary is
			 described in subsection (e)(4)(A)(ii), for direct subsidies under section
			 1860D–15(a)(1) of such Act and premium subsidies and cost-sharing subsidies
			 under section 1860D–14 of such Act with respect to the provision of
			 prescription drug coverage to the beneficiary during such retroactive
			 period;
					unless the
			 plan demonstrates to the Secretary that the plan has provided timely and
			 accurate reimbursement to the beneficiary (or eligible third party) in
			 accordance with paragraph (1);(3)the Secretary
			 shall not make any payment described in paragraph (2) to the plan with respect
			 to such beneficiary for any month of the retroactive enrollment period during
			 which no expenses for covered part D drugs (as defined in section 1860D–2(e) of
			 the Social Security Act (42 U.S.C. 1395w–102(e)) were incurred by such
			 beneficiary (or eligible third party on behalf of such beneficiary); and
				(4)any payment owed
			 the plan pursuant to this section, taking into account paragraphs (2) and (3),
			 shall be made at the time the Centers for Medicare & Medicaid Services
			 reconciles payments for the entire plan year following the end of the plan
			 year, and not before such time.
				(b)Administrative
			 requirements relating to reimbursements
				(1)Line-item
			 descriptionEach
			 reimbursement made by a prescription drug plan or MA–PD plan under subsection
			 (a)(1) shall include a line-item description of the items for which the
			 reimbursement is made.
				(2)Timing of
			 reimbursementsA prescription drug plan or MA–PD plan must make a
			 reimbursement under subsection (a)(1) to a retroactive LIS enrollment
			 beneficiary, with respect to a claim, not later than 30 days after—
					(A)in the case of a
			 beneficiary described in subsection (e)(4)(A)(i), the date on which the plan
			 receives notice from the Secretary that the beneficiary is eligible for
			 assistance described in such subsection; or
					(B)in the case of a
			 beneficiary described in subsection (e)(4)(A)(ii), the date on which the
			 beneficiary files the claim with the plan.
					(c)Notice
			 requirements
				(1)By Secretary of
			 HHS and Commission of the Social Security AdministrationThe
			 Secretary, jointly with the Commissioner of the Social Security Administration,
			 shall ensure that each retroactive LIS enrollment beneficiary receives, with
			 any letter or notification of eligibility for a low-income subsidy under
			 section 1860D–14 of the Social Security Act, a notice of their right to
			 reimbursement described in subsection (a)(1) for covered drug costs incurred
			 during the retroactive coverage period of the beneficiary. Such notice
			 shall—
					(A)with respect to a
			 beneficiary described in subsection (e)(4)(A)(i), inform the beneficiary of the
			 beneficiary’s right to automatic reimbursement as described in subsection
			 (a)(1); and
					(B)with respect to a
			 beneficiary described in subsection (e)(4)(A)(ii), include a description of a
			 clear process that the beneficiary should follow to seek such
			 reimbursement.
					(2)By prescription
			 drug plans
					(A)In
			 generalEach prescription drug plan under part D of title XVIII
			 of the Social Security Act (and MA–PD plan under part C of such title) shall
			 include in a notice from the plan to a retroactive LIS enrollment beneficiary
			 described in subsection (e)(4)(A)(ii) a model notice developed under
			 subparagraph (B) describing the process the beneficiary must follow to seek
			 retroactive reimbursement. Such notice shall include any form required by the
			 plan to complete such reimbursement and shall indicate the period of
			 retroactive coverage for which the beneficiary is eligible for such
			 reimbursement.
					(B)Model
			 noticeThe Secretary, jointly with the Commissioner of Social
			 Security, shall develop a model notice for purposes of subparagraph (A) and
			 shall make such model notice available to all prescription drug plans under
			 part D of title XVIII of the Social Security Act (and MA–PD plans under part C
			 of such title).
					(d)Public posting
			 To track payments
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary shall post (and annually update) on the public
			 Internet website of the Department of Health and Human Services information on
			 the total amount of payments made by the Secretary under subsection (a)(2) to
			 prescription drug plans during the most recent plan year for which plan data is
			 available.
				(2)Specific
			 informationSuch information posted—
					(A)in 2010 or in a
			 subsequent year before 2016, shall include information on payments made for
			 years beginning with 2006 and ending with the year for which the most current
			 information is available; and
					(B)in 2016 or a
			 subsequent year, shall include information on payments made for at least the 10
			 previous years.
					(e)DefinitionsIn this section:
				(1)Covered drug
			 costsThe term covered
			 drug costs means, with respect to a retroactive LIS enrollment
			 beneficiary enrolled under a prescription drug plan under part D of title XVIII
			 of the Social Security Act (or an MA–PD plan under part C of such title), the
			 amount by which—
					(A)the costs incurred
			 by such beneficiary during the retroactive coverage period of the beneficiary
			 for covered part D drugs, premiums, and cost-sharing under such title;
			 exceeds
					(B)such costs that
			 would have been incurred by such beneficiary during such period if the
			 beneficiary had been both enrolled in the plan and recognized by such plan as
			 qualified during such period for the low income subsidy under section 1860D–14
			 of the Social Security Act to which the individual is entitled.
					(2)Eligible third
			 partyThe term eligible third party means, with
			 respect to a retroactive LIS enrollment beneficiary, an organization or other
			 third party that paid on behalf of such beneficiary for covered drug costs
			 incurred by such beneficiary during the retroactive coverage period of such
			 beneficiary.
				(3)Retroactive
			 coverage periodThe term
			 retroactive coverage period means—
					(A)with respect to a
			 retroactive LIS enrollment beneficiary described in paragraph (4)(A)(i), the
			 period—
						(i)beginning on the
			 effective date of the assistance described in such paragraph for which the
			 individual is eligible; and
						(ii)ending on the
			 date the plan effectuates the status of such individual as so eligible;
			 and
						(B)with respect to a retroactive LIS
			 enrollment beneficiary described in paragraph (4)(A)(ii), the period—
						(i)beginning on the
			 date the individual is both entitled to benefits under part A, or enrolled
			 under part B, of title XVIII of the Social Security Act and eligible for
			 medical assistance under a State plan under title XIX of such Act; and
						(ii)ending on the
			 date the plan effectuates the status of such individual as a full-benefit dual
			 eligible individual (as defined in section 1935(c)(6) of such Act).
						(4)Retroactive LIS
			 enrollment beneficiary
					(A)In
			 generalThe term retroactive LIS enrollment
			 beneficiary means an individual who—
						(i)is enrolled in a
			 prescription drug plan under part D of title XVIII of the Social Security Act
			 (or an MA–PD plan under part C of such title) and subsequently becomes eligible
			 as a full-benefit dual eligible individual (as defined in section 1935(c)(6) of
			 such Act), an individual receiving a low-income subsidy under section 1860D–14
			 of such Act, an individual receiving assistance under the Medicare Savings
			 Program implemented under clauses (i), (ii), (iii), and (iv) of section
			 1902(a)(10)(E) of such Act, or an individual receiving assistance under the
			 supplemental security income program under section 1611 of such Act; or
						(ii)subject to subparagraph (B)(i), is a
			 full-benefit dual eligible individual (as defined in section 1935(c)(6) of such
			 Act) who is automatically enrolled in such a plan under section
			 1860D–1(b)(1)(C) of such Act.
						(B)Exception for
			 beneficiaries enrolled in RFP plan
						(i)In
			 generalIn no case shall an individual described in subparagraph
			 (A)(ii) include an individual who is enrolled, pursuant to a RFP contract
			 described in clause (ii), in a prescription drug plan offered by the sponsor of
			 such plan awarded such contract.
						(ii)RFP contract
			 describedThe RFP contract described in this section is a
			 contract entered into between the Secretary and a sponsor of a prescription
			 drug plan pursuant to the Centers for Medicare & Medicaid Services’ request
			 for proposals issued on February 17, 2009, relating to Medicare part D
			 retroactive coverage for certain low income beneficiaries, or a similar
			 subsequent request for proposals.
						(f)GAO
			 reportNot later than 24
			 months after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to Congress a report on the extent to which the
			 provisions of this section improve reimbursement for covered drug costs to
			 retroactive LIS enrollment beneficiaries and lower the amounts of payments made
			 by the Secretary, with respect to such beneficiaries, to prescription drug
			 plans under part D of title XVIII of the Social Security Act (and MA–PD plans
			 under part C of such title).
			(g)Report to
			 CongressIn the case that an
			 RFP contract described in subsection (e)(4)(B)(ii) is awarded, not later than
			 two years after the effective date of such contract, the Secretary of Health
			 and Human Services shall submit to Congress a report evaluating the program
			 carried out through such contract.
			(h)Effective
			 dateParagraphs (2) and (3) of subsection (a) and subsections (b)
			 and (c) shall apply to subsidy determinations made on or after the date that is
			 3 months after the date of the enactment of this Act.
			13.Intelligent
			 assignment in enrollment
			(a)In
			 generalSection 1860D–1(b)(1)
			 of the Social Security Act (42 U.S.C. 1395w–101(b)(1), as
			 amended by section 7(b), is amended—
				(1)in the second
			 sentence of subparagraph (C), by striking on a random basis among all
			 such plans and inserting , subject to subparagraph (E), in the
			 most appropriate plan for such individual; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(E)Intelligent
				assignmentIn the case of any auto-enrollment under subparagraph
				(C), no part D eligible individual described in such subparagraph shall be
				enrolled in a prescription drug plan which does not meet requirements
				established by the
				Secretary.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 enrollments effected on or after November 15, 2010.
			14.Medicare
			 enrollment assistance
			(a)Additional
			 Funding for State Health Insurance Assistance Programs
				(1)Grants
					(A)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall use amounts made
			 available under subparagraph (B) to make grants to States for State health
			 insurance assistance programs receiving assistance under section 4360 of the
			 Omnibus Budget Reconciliation Act of 1990.
					(B)FundingFor purposes of making grants under this
			 subsection, the Secretary shall provide for the transfer, from the Federal
			 Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42
			 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of such Act (42 U.S.C. 1395t), in the same proportion as the
			 Secretary determines under section 1853(f) of such Act (42 U.S.C. 1395w–23(f)),
			 of $14,000,000 to the Centers for Medicare & Medicaid Services Program
			 Management Account for fiscal year 2011, to remain available until
			 expended.
					(2)Amount of
			 grantsThe amount of a grant to a State under this subsection
			 from the total amount made available under paragraph (1) shall be equal to the
			 sum of the amount allocated to the State under paragraph (3)(A) and the amount
			 allocated to the State under subparagraph (3)(B).
				(3)Allocation to
			 States
					(A)Allocation based
			 on percentage of low-income beneficiariesThe amount allocated to
			 a State under this subparagraph from 2/3 of the total
			 amount made available under paragraph (1) shall be based on the number of
			 individuals who meet the requirement under subsection (a)(3)(A)(ii) of section
			 1860D–14 of the Social Security Act
			 (42 U.S.C. 1395w–114) but who have not enrolled to receive a subsidy under such
			 section 1860D–14 relative to the total number of individuals who meet the
			 requirement under such subsection (a)(3)(A)(ii) in each State, as estimated by
			 the Secretary.
					(B)Allocation based
			 on percentage of rural beneficiariesThe amount allocated to a
			 State under this subparagraph from 1/3 of the total amount
			 made available under paragraph (1) shall be based on the number of part D
			 eligible individuals (as defined in section 1860D–1(a)(3)(A) of such Act (42
			 U.S.C. 1395w–101(a)(3)(A))) residing in a rural area relative to the total
			 number of such individuals in each State, as estimated by the Secretary.
					(4)Portion of grant
			 based on percentage of low-income beneficiaries to be used to provide outreach
			 to individuals who may be subsidy eligible individuals or eligible for the
			 Medicare Savings ProgramEach grant awarded under this subsection
			 with respect to amounts allocated under paragraph (3)(A) shall be used to
			 provide outreach to individuals who may be subsidy eligible individuals (as
			 defined in section 1860D–14(a)(3)(A) of the Social Security Act (42 U.S.C.
			 1395w–114(a)(3)(A)) or eligible for the Medicare Savings Program (as defined in
			 subsection (f)).
				(b)Additional
			 Funding for Area Agencies on Aging
				(1)Grants
					(A)In
			 generalThe Secretary, acting through the Assistant Secretary for
			 Aging, shall make grants to States for area agencies on aging (as defined in
			 section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) and Native
			 American programs carried out under the Older Americans Act of 1965 (42 U.S.C.
			 3001 et seq.).
					(B)FundingFor purposes of making grants under this
			 subsection, the Secretary shall provide for the transfer, from the Federal
			 Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42
			 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of such Act (42 U.S.C. 1395t), in the same proportion as the
			 Secretary determines under section 1853(f) of such Act (42 U.S.C. 1395w–23(f)),
			 of $10,000,000 to the Administration on Aging for fiscal year 2011, to remain
			 available until expended.
					(2)Amount of grant
			 and allocation to States based on percentage of low-income and rural
			 beneficiariesThe amount of a grant to a State under this
			 subsection from the total amount made available under paragraph (1) shall be
			 determined in the same manner as the amount of a grant to a State under
			 subsection (a), from the total amount made available under paragraph (1) of
			 such subsection, is determined under paragraph (2) and subparagraphs (A) and
			 (B) of paragraph (3) of such subsection.
				(3)Required use of
			 funds
					(A)All
			 fundsSubject to subparagraph (B), each grant awarded under this
			 subsection shall be used to provide outreach to eligible Medicare beneficiaries
			 regarding the benefits available under title XVIII of the
			 Social Security Act.
					(B)Outreach to
			 individuals who may be subsidy eligible individuals or eligible for the
			 Medicare Savings ProgramSubsection (a)(4) shall apply to each
			 grant awarded under this subsection in the same manner as it applies to a grant
			 under subsection (a).
					(c)Additional
			 Funding for Aging and Disability Resource Centers
				(1)Grants
					(A)In
			 generalThe Secretary shall make grants to Aging and Disability
			 Resource Centers under the Aging and Disability Resource Center grant program
			 that are established centers under such program on the date of the enactment of
			 this Act.
					(B)FundingFor purposes of making grants under this
			 subsection, the Secretary shall provide for the transfer, from the Federal
			 Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42
			 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under
			 section 1841 of such Act (42 U.S.C. 1395t), in the same proportion as the
			 Secretary determines under section 1853(f) of such Act (42 U.S.C. 1395w–23(f)),
			 of $10,000,000 to the Administration on Aging for fiscal year 2011, to remain
			 available until expended.
					(2)Required use of
			 fundsEach grant awarded under this subsection shall be used to
			 provide outreach to individuals regarding the benefits available under the
			 Medicare prescription drug benefit under part D of title XVIII of the
			 Social Security Act and under the
			 Medicare Savings Program.
				(d)Coordination of
			 efforts To inform older americans about benefits available under Federal and
			 State programs
				(1)In
			 generalThe Secretary, acting through the Assistant Secretary for
			 Aging, in cooperation with related Federal agency partners, shall make a grant
			 to, or enter into a contract with, a qualified, experienced entity under which
			 the entity shall—
					(A)maintain and update
			 web-based decision support tools, and integrated, person-centered systems,
			 designed to inform older individuals (as defined in section 102 of the
			 Older Americans Act of 1965 (42
			 U.S.C. 3002)) about the full range of benefits for which the individuals may be
			 eligible under Federal and State programs;
					(B)utilize
			 cost-effective strategies to find older individuals with the greatest economic
			 need (as defined in such section 102) and inform the individuals of the
			 programs;
					(C)develop and
			 maintain an information clearinghouse on best practices and the most
			 cost-effective methods for finding older individuals with greatest economic
			 need and informing the individuals of the programs; and
					(D)provide, in
			 collaboration with related Federal agency partners administering the Federal
			 programs, training and technical assistance on the most effective outreach,
			 screening, and follow-up strategies for the Federal and State programs.
					(2)FundingFor purposes of making a grant or entering
			 into a contract under paragraph (1), the Secretary shall provide for the
			 transfer, from the Federal Hospital Insurance Trust Fund under section 1817 of
			 the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical
			 Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t), in the
			 same proportion as the Secretary determines under section 1853(f) of such Act
			 (42 U.S.C. 1395w–23(f)), of $10,000,000 to the Administration on Aging for
			 fiscal year 2011, to remain available until expended.
				(e)Medicare Savings Program
			 definedFor purposes of this
			 section, the term Medicare Savings Program means the program of
			 medical assistance for payment of the cost of medicare cost-sharing under the
			 Medicaid program pursuant to sections 1902(a)(10)(E) and 1933 of the Social
			 Security Act (42 U.S.C. 1396a(a)(10)(E), 1396u–3).
			15.QMB buy-in of
			 part A and part B premiums
			(a)RequirementSection
			 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)), as amended by section
			 10, is amended—
				(1)in paragraph
			 (73), by striking “and” at the end;
				(2)in paragraph
			 (74), by striking the period at the end and inserting “; and”; and
				(3)by inserting
			 after paragraph (74) the following new paragraph:
					
						(75)provide that the
				State enters into a modification of an agreement under section
				1818(g).
						.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section take effect on the date that is 6 months after the date of
			 enactment of this Act.
				(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
				16.Increasing
			 availability of MSP applications through availability on the internet and
			 designation of preferred language
			(a)Requirement for
			 states
				(1)In
			 generalSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)), as amended by section 15, is amended—
					(A)in paragraph
			 (74), by striking “and” at the end;
					(B)in paragraph
			 (75), by striking the period at the end and inserting “; and”; and
					(C)by inserting
			 after paragraph (75) the following new paragraph:
						
							(76)provide—
								(A)that the
				application for medical assistance for medicare cost-sharing under this title
				used by the State allows an individual to specify a preferred language for
				subsequent communication and, in the case in which a language other than
				English is specified, provide that subsequent communications under this title
				to the individual shall be in such language; and
								(B)that the State
				makes such application available through an Internet website and provides for
				such application to be completed on such
				website.
								.
					(2)Effective
			 date
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by this subsection take effect on the date that is 2 years after the date
			 of enactment of this Act.
					(B)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this subsection, the State plan shall not be regarded
			 as failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
					(b)Requirement for
			 the secretarySection 1905(p)(5) of the Social Security Act (42
			 U.S.C. 1396d(p)(5)) is amended by adding at the end the following new sentence:
			 Such form shall allow an individual to specify a preferred language for
			 subsequent communication..
			17.State Medicaid
			 agency consideration of low-income subsidy application and data
			 transmittal
			(a)Technical
			 amendments
				(1)In
			 generalSection 1144(c)(3)(A)(i) of the Social Security Act (42
			 U.S.C. 1320b–14(c)(3)(A)(i)), as amended by section 10, is amended—
					(A)by striking
			 transmittal; and
					(B)by inserting
			 (as specified in section 1935(a)(4)) before the semicolon at the
			 end.
					(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the enactment of section 113(a) of the Medicare Improvements for
			 Patients and Providers Act of 2008 (Public Law 110–275).
				(b)Clarification
			 of State Medicaid agency consideration of low-income subsidy
			 applicationSection 1935(a)(4) of the Social Security Act (42
			 U.S.C. 1396u–5(a)(4)), as added by section 113(b) of the Medicare Improvements
			 for Patients and Providers Act of 2008 (Public Law 110–275), is amended—
				(1)by striking
			 Program.—The State and inserting
			 “Program.—
					
						(A)In
				generalThe
				State
						;
				(2)in subparagraph
			 (A), as inserting by paragraph (1), by striking the second sentence; and
				(3)by adding at the
			 end the following new subparagraphs:
					
						(B)For purposes of a
				State’s obligation under section 1902(a)(8) to furnish medical assistance with
				reasonable promptness, the date of the electronic transmission by the
				Commissioner of Social Security to the State Medicaid agency of data under
				section 1144(c)(3) shall be the date of the filing of such application for
				benefits under the Medicare Savings Program.
						(C)For the purpose
				of determining when medical assistance shall be made available for medicare
				cost-sharing under this title, the State shall consider the date of the
				application for low-income subsidies under section 1860D–14 to be the date of
				the filing of an application for benefits under the Medicare Savings
				Program.
						.
				
